DETAILED ACTION

The instant application having application No 16/869746 filed on 05/08/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claims 5 or 6 are incorporated into the independent claim 1.
Claim 11 would be allowable if (i) claim 13 is incorporated into the independent claim 11.
Claim 16 would be allowable if (i) claim 18 is incorporated into the independent claim 16.
The claims 1, 3, 5-6, 11 and 16 have the limitation unclear “thereto” and “thereon” and “therefrom” and “thereof”, it is unclear what action associated with the inner packet, please clarify the language features from the limitations of the claims.

    	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 7-12, 14-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhondt et al. (U.S. 9678488, Jun. 13, 2017) in view of Leibham et al. (U.S. 20190187978, Jun. 20, 2019)
Regarding Claim 1, Dhondt discloses a plurality of line replaceable units each associated with an avionics subsystem and installable in prescribed locations in the aircraft (column 21, line 35-40, a plurality of LRUs, such as avionics, serviced by the forward most primary MEC illustrates a battery for providing standby power, depicts the battery providing standby power to only the forward most primary MEC, battery), 
at least a subset of the line replaceable units being interconnectible over a dedicated subsystem network (column 18, line 35-40, interconnect used to electrically interconnect a LRU mounted to the top surface layer of the integrated truss system and to send power into the truss or from the truss into the LRU); 
a plurality of network node devices each associated with a respective one of the plurality of line replaceable units (column 28, line 35-40, communication and navigation systems and other avionics, of the build verification system the factory build system is designated by reference number, the aircraft has many types of electronic equipment systems on board, a particular electronic equipment system on the aircraft in the form of one or more LRUs), 
each of the network node devices including a microcontroller (column 36, line 45-50, the build verification system hosted on a RMECs, having the multi-core microcontroller electronic circuits), 
a local interface connectible the corresponding one of the plurality of line replaceable units (column 23, line 45-50, an aircraft subsystem in proximity of the RMEC, all the electrical circuits along with the power into the RMEC housed in a LRUs, Sensors and other components of the RMEC), 
and a wireless network interface connectible to a personal area network independent of the dedicated subsystem network to relay operational data from the line replaceable unit thereto (column 28, line 45-50, network system with the communication system of the RMEC interfacing with one or more relays, switches in association with an RMEC).
Dhondt discloses all aspects of the claimed invention, except an auxiliary wireless personal area network system installable in an aircraft, an onboard power source independent of any aircraft power source.
Leibhamis the same field of invention teaches an auxiliary wireless personal area network system installable in an aircraft (page 1, par (0015), line 5-8, aircraft systems include engine and fuel systems, electrical and auxiliary power systems), an onboard power source independent of any aircraft power source (page 1, par (0014), line 1-10, avionics systems assemblies to control various aircraft systems onboard the aircraft, such as power distribution assemblies that provide power to systems including vehicles such as aircraft and other aerospace systems, the power distribution assembly include a control module that executes operational software stored in memory that includes logic or functionality to selectively power, control or otherwise interact with one or more systems or components).
Dhondt and Leibhamis are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the auxiliary wireless personal area network system installable in an aircraft the teaching of Dhondt to include the aircraft systems include engine and fuel systems, electrical and auxiliary power systems the teaching of Leibhamis because it is providing communications routing but not command functionality to control the system.
Regarding Claim 2, Dhondt discloses at least a subset of the network node devices are connectible to each other over the personal area network in a many-to-many topology (column 18, line 35-40, interconnect used to electrically interconnect a LRU mounted to the top surface layer of the integrated truss system and to send power into the truss or from the truss into the LRU).
Regarding Claim 3, Dhondt discloses a parent node connectible to the network node devices over the personal area network and being receptive to the operational data from the line replaceable units being relayed thereon (column 28, line 45-50, network system with the communication system of the RMEC interfacing with one or more relays, switches in association with an RMEC).
Regarding Claim 4, Dhondt discloses at least one of the line replaceable units includes an external input, a command transmitted to the network node device over the personal area network being passed to the external input to control the line replaceable unit(column 16, line 45-50, Both network switches have one or more ports for making external data communication connections, each side of the CNI module has one or more ports, LRU placed on a truss system such as the CNI module).
Regarding Claim 7, Dhondt discloses the operational data is selected from a group consisting of: aircraft status data, line replaceable unit identification data, line replaceable unit fault status data, and line replaceable unit built-in test equipment data (column 28, line 35-40, communication and navigation systems and other avionics, of the build verification system the factory build system is designated by reference number, the aircraft has many types of electronic equipment systems on board, a particular electronic equipment system on the aircraft in the form of one or more LRUs).
Regarding Claim 8, Dhondt discloses the data traffic from each of the network node devices is encrypted with a pre-shared key (column 36, line 5-10, contactor information broadcast across the data network of the one or more partially constructed vehicle portions to share the contactor information among the MECs in order to configure the power busing network system).
Regarding Claim 9, Dhondt discloses the wireless network interface includes a transceiver having an operating frequency band of 800 MHz to 900 MHz (column 3, line 55-60, network interface module for distributed computing functions and gateway routing of bi-directional data between MECs).
Regarding Claim 10, Dhondt discloses at least one of the network node devices include an energy harvester recharging the onboard power source in response to environmental conditions (see fig 5E shows the Battery Charger which is charging and recharging the onboard power source).
Regarding Claim 11, Dhondt discloses a plurality of network node devices each associated with a specific one of the plurality of input devices, each of the network node devices including a microcontroller (column 36, line 45-50, the build verification system hosted on a RMECs, having the multi-core microcontroller electronic circuits); 
an input data port connectible to the specific one of the plurality of input devices to retrieve operational data therefrom(column 28, line 35-40, communication and navigation systems and other avionics, of the build verification system the factory build system is designated by reference number, the aircraft has many types of electronic equipment systems on board, a particular electronic equipment system on the aircraft in the form of one or more LRUs).
Dhondt discloses all aspects of the claimed invention, except a wireless personal area network system for a vehicle, comprising a plurality of input devices deployed to prescribed locations in the vehicle and receptive to external inputs; a network transceiver connectible to an auxiliary personal area network, the operational data retrieved from the specific one of the plurality of input devices being transmitted to other network node devices connected to the auxiliary personal area network; and a power source powering at least the microcontroller and the network transceiver independent of power systems of the vehicle.
Leibhamis the same field of invention teaches a wireless personal area network system for a vehicle, comprising a plurality of input devices deployed to prescribed locations in the vehicle and receptive to external inputs(page 1, par (0014), line 1-10, avionics systems assemblies to control various aircraft systems onboard the aircraft, such as power distribution assemblies that provide power to systems including vehicles such as aircraft and other aerospace systems, the power distribution assembly include a control module that executes operational software stored in memory that includes logic or functionality to selectively power, control or otherwise interact with one or more systems or components); a network transceiver connectible to an auxiliary personal area network, the operational data retrieved from the specific one of the plurality of input devices being transmitted to other network node devices connected to the auxiliary personal area network (page 1, par (0015), line 5-8, aircraft systems include engine and fuel systems, electrical and auxiliary power systems); 
and a power source powering at least the microcontroller and the network transceiver independent of power systems of the vehicle(page 1, par (0014), line 1-10, avionics systems assemblies to control various aircraft systems onboard the aircraft, such as power distribution assemblies that provide power to systems including vehicles such as aircraft and other aerospace systems, the power distribution assembly include a control module that executes operational software stored in memory that includes logic or functionality to selectively power, control or otherwise interact with one or more systems or components).
Dhondt and Leibhamis are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the auxiliary wireless personal area network system installable in an aircraft the teaching of Dhondt to include the aircraft systems include engine and fuel systems, electrical and auxiliary power systems the teaching of Leibhamis because it is providing communications routing but not command functionality to control the system.

Regarding Claim 12, Dhondt discloses the plurality of input devices are strain sensors coupled to passenger seats installed in the vehicle; and the operational data is selected from a group consisting of: occupancy status as to a specific one of the passenger seats, weight of an occupant seated in the specific one of the passenger seats, and forces applied to the specific one of the passenger seats during vehicle travel(column 22, line 5-15, the truss system mounted in the sidewall of the aircraft preferably corresponds with the curvature of the fuselage of the aircraft is a bottom view looking upward toward the truss system configured to extend from sidewall to sidewall of the aircraft, under seat rails, and between transverse floor beams, AMEC positioned in the floor or in the sidewall of the aircraft with a truss system such as truss system can service the equipment loads within the passenger compartment that are in proximity of the MEC).
Regarding Claim 14, Dhondt discloses the plurality of input devices are each human interface devices for a vehicle entertainment system, terminal devices of the vehicle entertainment system being installed for each passenger seat of the vehicle; and the operational data is input captured by the human interface devices (column 23, line 40-55, where RMECs used are the cabin area and passenger seat power system).
Regarding Claim 15, Dhondt discloses the plurality of network node devices each include an energy harvester recharging the power source in response to environmental conditions (column 23, line 40-55, where RMECs used are the cabin area and passenger seat power system, RMECs used in the environmental control and cooling system).
Regarding Claim 16, Dhondt discloses an intrusion detection system for in-vehicle data traffic transmissions, the system comprising a data traffic interface receptive to at least one of the in-vehicle data traffic transmissions (column 36, line 5-10, contactor information broadcast across the data network of the one or more partially constructed vehicle portions to share the contactor information among the MECs in order to configure the power busing network system); 
an intrusion detector connected to the data traffic interface, specific ones of the in- vehicle data traffic transmissions and originating devices thereof being identified as security threats based upon an evaluation of the in-vehicle data traffic transmissions(column 17, line 5-10, the barcode reader reading barcodes allows the MEC to input information such as identification, position, time tracking and other configuration information to set software parameters of the CNI module of the MEC);  the in- vehicle traffic transmissions identified as security threats being transmitted as a security event to a gateway device over the auxiliary personal area network(column 17, line 5-10, the barcode reader reading barcodes allows the MEC to input information such as identification, position, time tracking and other configuration information to set software parameters of the CNI module of the MEC);
 and a power source powering at least the microcontroller and the network transceiver independent of power systems of the vehicle (column 36, line 45-50, the build verification system hosted on a RMECs, having the multi-core microcontroller electronic circuits).
Dhondt discloses all aspects of the claimed invention, except a network transceiver connectible to an auxiliary personal area network.
Leibhamis the same field of invention teaches a network transceiver connectible to an auxiliary personal area network (page 1, par (0015), line 5-8, aircraft systems include engine and fuel systems, electrical and auxiliary power systems).
Dhondt and Leibhamis are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the auxiliary wireless personal area network system installable in an aircraft the teaching of Dhondt to include the aircraft systems include engine and fuel systems, electrical and auxiliary power systems the teaching of Leibhamis because it is providing communications routing but not command functionality to control the system.
Regarding Claim 17, Dhondt discloses the in-vehicle data traffic transmissions are wireless and the data traffic interface is a radio frequency receiver circuit operating independently of the network transceiver (column 3, line 55-60, network interface module for distributed computing functions and gateway routing of bi-directional data between MECs).
Regarding Claim 19, Dhondt discloses the in-vehicle data traffic transmissions are made over a wired data link and the data traffic interface is a pass-through receive-only interface to the wired data (column 8, line 5-10, wire required for distributing secondary power across multiple sections of the vehicle).
Regarding Claim 20, Dhondt discloses an energy harvester recharging the power source in response to environmental conditions (see fig 5E shows the Battery Charger which is charging and recharging the onboard power source). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Ziarno et al.  (US 20150363981, Dec. 17, 2015) teaches State Transition Method Based on Random Access Procedure in Communication System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464